Quillian, Presiding Judge.
Appeal was taken from defendant’s conviction for burglary. Held:
1. Error is assigned on the failure to grant defendant’s motion for severance. "Whether joint defendants are to be tried jointly or severally for non-capital felonies is a matter within the discretion of the trial court. Code § 27-2101; Mathis v. State, 231 Ga. 401 (202 SE2d 73) (1973).” Aaron v. State, 145 Ga. App. 349 (1) (243 SE2d 714). "The burden is on the defendant requesting the severance to do more than raise the possibility that a separate trial would give him a better chance of acquittal.” Todd v. State, 143 Ga. App. 619, 620 (239 SE2d 188). Accord, Cain v. State, 235 Ga. 128, 129 (218 SE2d 856). From the showing here made, the trial judge did not abuse his discretion in denying the motion for a separate trial.
2. The evidence authorized the verdict.

Judgment affirmed.


Smith and Birdsong, JJ., concur.

JeffC. Wayne, District Attorney, Roland H. Stroberg, Assistant District Attorney, for appellee.